NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

SIR GIORGIO SANFORD CLARDY,                     No. 19-35419

                Plaintiff-Appellant,            D.C. No. 6:18-cv-01200-CL

and
                                                MEMORANDUM*
UNNAMED O.D.O.C. PRISONERS,

                Plaintiff,

 v.

TODD BYERLY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                              Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Oregon state prisoner Sir Giorgio Sanford Clardy appeals pro se from the



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to pay

the filing fee after denying Clardy’s motion to proceed in forma pauperis (“IFP”).

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district

court’s interpretation and application of 28 U.S.C. § 1915(g). Andrews v.

Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007). We affirm.

      The district court properly dismissed Clardy’s action because Clardy had

filed at least three prior actions in federal court that were dismissed for being

frivolous or malicious, or for failing to state a claim, and failed to allege plausibly

that he was “under imminent danger of serious physical injury” at the time that he

lodged the operative amended complaint. 28 U.S.C. § 1915(g); Andrews, 493 F.3d

at 1055 (an exception to the three-strikes rule exists only where “the complaint

makes a plausible allegation that the prisoner faced ‘imminent danger of serious

physical injury’ at the time of filing”).

      We reject as meritless Clardy’s contention that the “three strikes” provision

of the Prison Litigation Reform Act is an unconstitutional violation of a prisoner’s

right of access to the courts. See Rodriguez v. Cook, 169 F.3d 1176, 1180 (9th Cir.

1999) (the “three strikes” provision does not violate a prisoner’s right of access to

the courts).

      AFFIRMED.




                                            2                                    19-35419